 In the Matterof HENRY,MARGARET,MARILYN, AND HENRY ALBERTDRETTMAN, CO-PARTNERS, D/B/A ACTIvi TOOL ANDMANUFACTURINGCOMPANY'andLOCAL 155, INTERNATIONAL UNION, UNITEDAUTOMO-BILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS'OFAMERICA(UAW-CIO)Case' No. R-5205.-Decided May 7, 1943Mr. L. A. Van Tassell,of Detroit, Mich., for the Company.Messrs. George, StaffordandJohn Anderson,of Detroit, Mich., forthe C. I.O.,0.-Mr.Mr. Robert O. Brown,of Detroit, Mich.; for the Society.Mr. Joseph'E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon petition duly filed by Local 155, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America,(UAW-CIO), herein called the C. I. 0., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Henry, Margaret, Marilyn, and Henry Albert Drettman, co-part-ners, doing business as Active Tool and Manufacturing Company,Detroit,Michigan, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Peter F. Ward, Trial Examiner. Said hearing was held atDetroit,Michigan, on April 20, 1943.The Company, the C. I. 0.,and Local No. 1, an affiliate of the Society of Tool and Die Craftsmen,herein called the Society, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes the following :49 N L. R -B, No. 82.578 ACTIVE TOOL AND MANUFACTURING COMPANY579FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYActive Tool and Manufacturing Company is a partnership consist-ing of Henry, Margaret, Marilyn, and Henry Albert Drettman, and isengaged in the manufacture, sale, and distribution of tools, dies, and"fixtures, at Detroit, Michigan.During the year 1942 the Companypurchased raw materials, consisting principally of tool and cold rolledsteel, amounting to the approximate value of $400,000, 80 percent ofwhich was shipped from points outside the State of Michigan.Dur-ing the same period the Company's sales amounted to approximately$1,900,000, 50 percent of which was shipped to points outside the Stateof Michigan.The Company admits that it,is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLocal 155, International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, affiliated with the Con-gress of'Industrial Organizations, and Local No. 1, an affiliate of theSociety of Tool and Die Craftsmen, are labor organizations admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about March 25, 1943, the C. I. O. informed the Company thatit represented a substantial number of the Company's employees andrequested recognition for purposes of collective bargaining.TheCompany stated that it had a bargaining agreement with the Societyand it was about to enter into negotiations with the Society for thepurpose of renewing the existing agreement, but, since the C. I. O. hadmade a request for recognition, the Company would remain neutraluntil the matter was decided by the Board.The Society contends that there is an existing closed-shop contractbetween the Company and the Society, entered into on April 3, 1942,and expiring on April 3, 1943, which constitutes a bar to a questionof representation at this time.At the hearing the vice president ofthe Society testified that the Company was verbally notified on March15 and March 22, 1943, of the Society's desire to negotiate a neW coil-tract.He further testified that, the Company refused to enter intonegotiations for such purpose because of the C. I.O.'s request for recog-nition from the Company.The Society further contends that theseattempts to negotiate a new agreement prior to the expiration dateof the existing contract kept it in effect for 90 days after its expiration531647-43-vol. 49-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate, relying on the following clauses found in the contract to supportits contentions :Upon serving of notice in writing by either party, the employeror employees, may re-open negotiations regarding disputes as tohours and wages, within ninety (90) days, before the date set forsaid negotiations.'This agreement shall remain in full force and effect`to andincluding April 3,1942, and until April 3, 1943.This agreement may be amended or terminated at any timeduring its term, provided however, the party desiring to amendor terminate must notify the other of the desire at least ninety(90) days before the date set for such amendment or termination.After such notice of amendment, is given, negotiations shallstart ninety (90) days after such notice is received.'We find no merit in the Society's contentions that the contract is abar.By its terms, the contract has expired.Even assuming that itwas extended for 90 days beyond April 3, 1943, it has less than 60 daysto run and obviously is no bar in accordance with our well-settled rule.A statement prepared by the Regional Director, and introducedin evidence at the hearing, indicates that the C. I. 0. represents asubstantial number of employees in the unit hereinafter found tobe appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, pursuant to the unions' agreement, to which the Com-pany offered no objection, that all hourly rated employees of theCompany at its Detroit, Michigan, plant, excluding supervisory,clerical and plant protection employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the'The Regional Director's statement shows thatthe C.I.O. submitted 79 authorizationcards, 78 of which bear apparently genuine signatures,and 73 of which bear names ofpersons whose names are listed on the Company's pay roll of March 30,1943; this payroll lists 152 employees in the appropriate unit.Seventy-six of the cards are dated inMarch 1943and 3 cards are undated.The Societysubmitted no evidence of representation,apparently relying on itscontractto show interest.The unit is substantiallythe same asthe onefound in thecontract ACTIVE TOOL AND MAINUFACT'URING COMPANY581employees in the appropriate unit who were employed during thepay-roll period immediately preceding .the date of the Direction ofElection herein, subject to the, limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining -with Henry,Margaret, Marilyn, Henry Albert Drettman, co-partners, doing busi-ness as Active Tool and Manufacturing Company, Detroit, Michigan,an election by secret ballots shall be conducted as early as possible, butnot. later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-ions Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees' who did not work during said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present 'themselves inperson .at the polls, but - excluding aiay ' who have since quit or beendischarged for cause, to determine whether they desire to-be repre-sented by Local 155, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, affiliated withthe C. I. 0., or by Local No. 1, an affiliate of the Society of ToolDie Craftsmen, for the purposes of collective 'bargaining, or byneither.